Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA


 1) CODY MARTINEZ,                            )
      Plaintiff,                              )
                                              )
 v.                                           )       Case No.: 4:20-cv-00082-JED-JFJ
                                              )
 1) OLYMPIA RENEWABLE                         )
 PLATFORM, LLC.                               )
                                              )
 2) OLYMPIA CAPITAL                           )
 CORPORATION,                                 )
       Defendants.

                                       COMPLAINT

        COMES NOW Plaintiff, Cody Martinez, brings this action against Defendants,

 Olympia Renewable Platform, LLC, and Olympia Capital Corporation (“Olympia”), to

 recover all available relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29

 U.S.C. §§ 201 et seq., as amended, for unpaid overtime, liquidated damages, costs, and

 attorneys’ fees.

                                      I. OVERVIEW

        1.     Plaintiff brings this action on behalf of himself in violation of the federal

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., as amended, to recover

 overtime compensation from his former employer, Olympia.

        2.     Plaintiff was a non-exempt employee under the FLSA but did not receive

 compensation of at least one and one-half (1 ½) the regular rate for all hours worked in

 excess of forty (40) hours per workweek.



                                                  1
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 2 of 8




        3.     Defendants knowingly failed to compensate Plaintiff overtime

 compensation of at least one and one-half (1 ½) the regular rate for all hours worked in

 excess of forty (40) hours per workweek.

        4.     Plaintiff is owed compensation for unpaid overtime and other damages

 available under section 216(b) of the FLSA, 29 U.S.C. § 216(b).

                                       II. PARTIES

        5.     Plaintiff is an individual residing in Texas County, Oklahoma.

        6.     Plaintiff worked for Defendants from March 30, 2018, to March 18, 2019,

 in Guymon, Texas County, Oklahoma. Plaintiff was hired as warehouse help and

 promoted to a Lead Maintenance Technologist.

        7.     Throughout his employment with Olympia, Plaintiff was not paid overtime

 compensation and was classified as a non-exempt employee.

        8.     Plaintiff brings this action pursuant to the FLSA, 29 U.S.C. § 216(b).

 Plaintiff worked for Defendants who failed to pay overtime compensation. Plaintiff

 worked for Defendants within three years of the date this Complaint was filed. See 29

 U.S.C. § 255(a).

        9.     According to its website, Defendants Olympia Renewable Platform, LLC

 (hereinafter “Olympia”) is a “lower middle market company of Olympia Capital

 Corporation. Olympia Capital Corporation is established as an SPC (Special Purposes

 Company) to invest in growth-oriented lower middle market companies, with enterprise

 values up to $100 million, specifically targeting those companies that are poised to

 benefit from market growth.” “Olympia is focused on buyout and recapitalization of
                                              2
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 3 of 8




 such opportunistic, growth stage companies throughout the United States and globally.”

 Olympia is incorporated in California. However, Olympia Renewable Platform, LLC has

 an Oklahoma office located in Guymon, Oklahoma.

        10.    Defendants maintain places of business in Oklahoma.

                            III. JURISDICTION AND VENUE

        11.    This Court has federal question jurisdiction over this case pursuant to 28

 U.S.C. § 1331 as this is an action arising under the FLSA, 29 U.S.C. §§ 201 et seq.

        12.    Venue is proper in the United States District Court for the Western District

 of Oklahoma pursuant to 28 U.S.C. § 1391(b) because Defendants operate in this district,

 Plaintiff worked in this district for Defendants, and a substantial part of the events or

 omissions giving rise to the claim occurred in this district.

                           IV. COVERAGE UNDER THE FLSA

        13.    At all relevant times, Olympia has been an employer within the meaning of

 section 203(d) of the FLSA, 29 U.S.C. § 203(d).

        1.      At all relevant times, Olympia has been part of an enterprise within the

 meaning of section 203(r) of the FLSA, 29 U.S.C. § 203(r).

        2.     At all relevant times, Olympia has been part of an enterprise engaged in

 commerce or in the production of goods for commerce within the meaning of section

 203(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had (a)

 employees engaged in commerce or in the production of goods for commerce, or (b)

 employees handling, selling, or otherwise working on goods or materials that have been

                                                3
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 4 of 8




 moved in or produced for commerce by any person, and (c) in that said enterprise has had

 and has an annual gross volume of sales made or business done of not less than $500,000.

       3.      At all relevant times, Plaintiff was an individual employee who was

 engaged in commerce or in the production of goods for commerce pursuant to 29 U.S.C.

 §§ 206–207.

                                         V. FACTS

       4.       Olympia is an investment company which seeks opportunities for platform

 investments and strategic acquisitions. Olympia focuses on buyout and recapitalization of

 such opportunistic, growth stage companies throughout the United States and globally.

 Olympia Renewable Platform, LLC is one of its parent company’s “opportunistic, growth

 state companies throughout the United States.” Olympia Renewable Platform, LLC is

 located in Guymon, Oklahoma.

       5.      Plaintiff worked for Defendants as a Lead Maintenance Technologist from

 April 30, 2018 to March 18, 2019 in Guymon, Texas County, Oklahoma.

       6.      Plaintiff was a non-exempt employee under the FLSA.

       7.      Plaintiff’s primary job duties as a Lead Maintenance Technologist involved

 maintaining, repairing and ensuring proper working condition of wind turbines.

       8.      At all relevant times, Plaintiff worked under the direct supervision of a Site

 Supervisor, Harold Hanakala.

       9.      The position of Lead Maintenance Technologist required advanced and

 specialized certifications, including High Voltage/Electrical Awareness, Climb Rescue,

 OSHA 10, and CPR training.

                                              4
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 5 of 8




       10.       Plaintiff was classified a non-exempt employee as a Lead Maintenance

 Technologist.

       11.       The working schedule for Plaintiff and other Olympia employees is

 Monday through Friday 8:00 a.m. to 5:00 p.m., with summer months beginning early at

 6:00 a.m. to 3:00 p.m., with a total of eight (8) scheduled working hours per working day.

       12.       During the applicable statutory period, Plaintiff was regularly required to

 work Saturdays, or otherwise worked overtime beyond their eight (8) scheduled working

 hours per day, in excess of forty (40) hours per workweek.

       13.       Managers and supervisors knew or had constructive knowledge that

 Plaintiff was working overtime hours on a regular basis.

       14.       The Warehouse Manager, Ricardo Calderon, was responsible for observing

 and recording hours worked. Olympia does not use timecards or other electronic

 reporting systems to document weekly hours.

       15.       Plaintiff was required and worked regular unpaid Saturdays. Plaintiff’s

 employment was terminated by his supervisor, Harold Hanakala, after refusing to work

 another unpaid Saturday.

       16.       Olympia, through its managers and supervisors, had actual or constructive

 knowledge of overtime hours worked by Plaintiff.

       17.       Olympia knew or should have known that Plaintiff was entitled to overtime

 compensation pursuant to the FLSA, and required Plaintiff and the FLSA Collective to

 routinely work more than forty (40) hours per workweek without overtime compensation.



                                                5
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 6 of 8




        18.       Plaintiff did not receive overtime compensation at the required rate of one

 and a half (1 ½) times the regular rate of compensation for all hours worked in excess of

 forty (40) hours per week.

        19.       Accordingly, Olympia has violated the FLSA by failing to compensate

 Plaintiff for overtime hours worked.

        20.       Olympia knowingly or in reckless disregard failed to pay Plaintiff

 compensation for overtime hours worked as required under the FLSA.

        21.       Olympia’s failure to pay overtime compensation was neither reasonable nor

 in good faith.

                                   VI. CAUSE OF ACTION
   VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201 et seq.

        22.       Plaintiff restates and incorporates by reference the above paragraphs as if

 fully set forth herein.

        23.       The FLSA, 29 U.S.C. §§ 206–207, requires employers to pay non-exempt

 employees additional compensation for all hours worked over forty (40) hours per

 workweek.

        24.       Defendants had actual or constructive knowledge of Plaintiff’s overtime

 hours worked and required Plaintiff to routinely work more than forty (40) hours per

 workweek without overtime compensation. See 29 C.F.R. §§ 785.11, 785.13; see also 29

 U.S.C. § 203(g).




                                                 6
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 7 of 8




        25.      Defendants’ actions described above violate the FLSA’s overtime

 requirement by regularly and repeatedly failing to compensate Plaintiff its overtime

 premium.

        26.      As the direct and proximate result of Defendants’ unlawful conduct,

 Plaintiff has suffered a loss of income and other damages. Plaintiff is entitled to

 liquidated damages and attorney’s fees and costs incurred in connection with this claim.

 See 29 U.S.C. § 216(b).

        27.      The foregoing conduct, as alleged, constitutes a willful violation of the

 FLSA within the meaning of 29 U.S.C. § 255(a). Defendants knew or showed reckless

 disregard for the fact that their failure to compensate Plaintiff in overtime was in

 violation of the law.

                                   VII. RELIEF SOUGHT

        WHEREFORE, Plaintiff, Cody Martinez, situated, prays for judgment against

 Defendants and the following relief:

              A. A finding that Plaintiff was a non-exempt employee entitled to protection

                 under the FLSA;

              B. A finding that Defendants violated overtime provisions of the FLSA;

              C. A finding that Defendants’ violations of the FLSA were willful;

              D. Judgement against Defendants in the amount of Plaintiff’s unpaid back

                 wages at the applicable overtime rates;




                                                7
Case 4:20-cv-00082-JED-JFJ Document 2 Filed in USDC ND/OK on 02/27/20 Page 8 of 8




           E. An award of all damages, including liquidated damages as permitted under

               the FLSA, 29 U.S.C. § 216(b);

           F. Leave to amend to add state law claims;

           G. An award of attorneys’ fees and costs incurred as a result of this suit; and

           H. Any and all relief, in law or equity, as the Court may deem just and proper.

                         VIII. DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

 a trial by jury on all questions of fact raised by the Complaint.

 Dated: December 13, 2019




                                                   Respectfully submitted,

                                                   /s/ Jillian Mershon         .
                                                   Jillian Mershon, OBA #30172
                                                   Mazaheri Law Firm, PLLC
                                                   3000 W. Memorial Rd., Suite 230
                                                   Oklahoma City, OK 73120
                                                   Telephone: (405) 414-2222
                                                   Facsimile: (405) 607-4358
                                                   Jillian@mazaherilaw.com
                                                   Attorney for Plaintiff

 Attorney’s Lien Claimed




                                               8
